Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered. 
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with MICHAEL A MATTONI (Reg. No. 71,514) on 02/17/2022.

The application has been amended as follows: 
10. (Currently Amended) An machine-to-machine (M2M) 
a processor configured to control the communicator; 
wherein the processor generates data requiring protection, determines personal data protection laws and a data processing method to be applied to the data requiring protection,

requests generation of a resource for storing the generated data while transmitting the data requiring protection, wherein the resource for storing the data is different from the resource for data administration,
wherein the resource generated at the resource generation request for administering the data comprises an attribute, privacyRegulation, configured to indicate the personal data protection laws to be applied to the data requiring protection and an attribute, privacyProcessingRule, configured to indicate the data processing method.

18. (Currently Amended) A method for operating an machine-to-machine (M2M) 
receiving a resource generation request for data administration; 
generating a resource for data administration in response to the resource generation request for data administration; 
receiving data and a resource generation request of storing the data; 
generating a resource for storing the data in response to the resource generation request of storing the data, wherein the resource for storing the data is different from the resource for data administration; and 
determining whether the received data are data requiring protection,
performing, data processing for privacy protection for the received data in response to determining the data as data requiring protection; and 

wherein the resource generated at the resource generation request for administering the data comprises an attribute, privacyRegulation, configured to indicate personal data protection laws to be applied to data requiring protection and an attribute, privacyProcessingRule, configured to indicate a data processing method. 

Reasons for Allowance


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 02/10/2022 and the RCE filed on the same date, in which claims 1, 9, 10,17, 18 are amended, wherein claims 1, 10 and 18 are recited in independent form. 


The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the Applicant has amended the claims to include the limitation “generates a resource for storing the data in response to a resource generation request for storing the data received by the communicator, wherein the resource for storing the data is different from the resource for data administration, determines whether the data received by the communicator are data requiring protection, when the data are determined as data requiring protection, performs data processing for privacy protection for the data received by the communicator, and store the data performed processing for privacy protection by using the resource for storing the data wherein the resource generated at the resource generation request for administering the data comprises an attribute, privacyRegulation, configured to indicate personal data protection laws to be applied to data requiring protection and an 
	Regarding claim 10, the Applicant has amended the claims to include the limitation “determines personal data protection laws and a data processing method to be applied to the data requiring protection, requests generation of a resource required for administering the data, and requests generation of a resource for storing the generated data while transmitting the data requiring protection, wherein the resource for storing the data is different from the resource for data administration wherein the resource generated at the resource generation request for administering the data comprises an attribute, privacyRegulation, configured to indicate the personal data protection laws to be applied to the data requiring protection and an attribute, privacyProcessingRule, configured to indicate the data processing method” which in combination with all the limitations of the claims has further defined the limitations of the claims such that they are distinguished over the prior art made of record.
	Regarding claim 18, the Applicant has amended the claims to include the limitation “determining whether the received data are data requiring protection, performing, data processing for privacy protection for the received data in response to determining the data as data requiring protection; and storing the data performed processing for privacy protection by using the resource for storing the data wherein the resource generated at the resource generation request for administering the data comprises an attribute, privacyRegulation, configured to indicate personal data protection laws to be applied to data requiring protection and an attribute, privacyProcessingRule, configured to indicate a data processing method” 
With respect to the prior art of record U.S. Patent Publication No. 2019/0043354 to Oluwafemi et al. (hereinafter D1) in view of US 2017/0177683 to Koike et al (hereinafter D2) and U. S. Patent Publication No. 2020/0220919 to DiGirolamo et al. (hereinafter D3) (which represent the closest prior art made of record), wherein with respect to the noted limitations above, attention is directed to D1 presents a real-time vehicle-based data gathering system. With reference to FIG. 3, D1 presents an edge network 106 including a policy server 300. The policy server 300 receives a request 302 from a service controller 104, acting as a gateway and filtering requests from the service controller 104. If a request compromises personal privacy, is for an illicit purpose, or is otherwise illegal, the policy server 300 may reject the request and inform the service controller 104. The policy server 300 can rely upon one or more policies set by a regional administrator. As an example, each edge network can have different policies based upon local, national, or other rules or laws that protect personal privacy. DI, Abstract, [0034]. However, the limited disclosure of D1 fails to fairly disclose the limitations noted above with respect to claims 1, 10 and 18. (Office Action, p. 11). D1 at best discloses that edge network 106 may have different protection rules for each region and country; wherein each protection rule is set in a policy server by a local manager. This is not sufficient to render obvious the limitations noted above requiring different from attribute information of "personal data protection laws" and "data processing method" information included in a specific resource type use for M2M communication. As D1 relates to real-time vehicle data collection and processing, however, D1 is silent regarding specific procedures and necessary resources 
For at least these reasons claims 1, 10 and 18 are distinguished over D1, D2, and D3, alone or in any combination. Claims 10 and 18, while different from claim 1, also distinguish over D1, D2, and D3, alone or in any combination, for at least the same reasons as claim 1 as the limitations discussed above are found in each of the independent claims. Accordingly, claims 1, 10, and 18 represent allowable subject matter. Claims 4-9, 11, and 13-17 variously depend from claims 1 and 10 and also represent allowable subject matter at least due to their dependency from an allowable base claim. 
Therefore claims 1, 4-6, 8-11, 13-18 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180077573 A1 to Werdell et al discloses machine to machine (M2M) network clients such as remote cameras to security operations centers and vending machines networked to inventory servers via wireless networks including Privacy regulation applies to cellular communications for user identity information, sensitive user data, and for user payment information. Some information is to be kept encrypted. Other information is prohibited from being forwarded or otherwise exposed. Because the application front end server 226 acts as a clearinghouse for requests, the application front end server 226 may be configured to have data interfaces 236 with the various resource services. Each data interface 236 may have access control privileges associated on a per-data-field and/or a per-function basis. For data prohibited from being exposed, a data interface 236 will simply not have a corresponding value or application programming interface (API). For data limited from being exposed, the API may enforce encryption, or enforce rules when private data may be exposed.





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643